Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/205,678 in view of Greaney et al 10,576,335 . Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of elements such as sthe shell and ribbon in the claim are considered to be known and taught constructions for clubs.  To have assembled the body of ‘578 with a body and ribbon support, such as considered shown by element 62 of Greaney, would have been obvious in order to apply the layered crown construction to known club bodies.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 2 is ambiguous and unclear. One cannot determine if the claim call for two or more layers of the same semi-crystalline resin materials or that the layers require and/or cover layers different semi-crystalline resin materials.
Claim 5 and 18 is inferential and unclear in that is calls for PPS resin material having a Fiber Areal Weight (FAW) of about 80 grams/m2.  Such a measure could be that of a the combination of the resin material with a prepreg sheet or even possibly chopped fibers being mixed with the resin.  Here one must speculate what combinations and structures are to be measured by such a variable rendering the scope of the claim unclear. 
Similarly to claim 5, no combination of content of the central layer is positively recited.  One cannot determine with respect to what the resin material has 40% resin content as called for in claim 5.  
Claims 17-19 are indefinite in that one cannot determine the structure required to produce the functional sound property or know under what conditions such a sound would be produced.  For example, sound produced by such a club can be affected by different structures, point of impact and environmental factors.  Here one cannot determine how one would build a club to conform to the claimed sound producing 
Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 17-19 are not considered enabling as the sound produced by a club are dependent upon many variables including shape and construction.  Here one cannot determine how one would build a club to conform to the claimed sound producing properties without knowing the other shapes, materials and construction of the club.  This would require an unlimited amount of guessing and experimentation of every sort of construction and testing it to determine if it exhibits the recited sound properties.  Such an effort is considered unreasonable. 
	In making this rejection, the factors set forth in In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) have been considered.  The ordinary level of skill in the prior art knows that the sound produced by a club can be controlled by many factors and construction. Structures, features and materials used to modify the sound can be done in many ways such as ribs or fillers.  Since it does not appear that one skilled in the art would expect such a claimed should property to result from the recited structure, they would have to guess and experiment with an unlimited combination of techniques necessary to produce the desired sound. 

Claim Rejections - 35 USC § 102
Claim(s) 1-4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen, 2020/0023247.
The above publication that matured into US Patent number 11,219,805 appears as prior art under 35 USC 102(a)(1). The application 16/528,210 was published as 20200023247 on 1/23/20 over year before the filing date 3/18/21 of the instant application. A review of the provisional applications in continuity only reveals a broadly constructed FRP crown cover. As such, the effective filing date for the claimed subject matter of the instant application is its date of filing 3/18/21 over 1year from the prior applications date of publication. 
	As to claims 1, 2, and 7, ‘247 shows a club head with striking face 120 and aft body portion with a lightweight crown sub-shell 2304 and ribbon support member 2226, where at least the crown sub-shell has an outer layer 2350, a central layer 2352, and an internal layer 2354.  The outer layer and the inner layer are made from different materials than the central layer such as carbon fiber [0103] and foamed material respectively. The claimed 5-13 layers is considered show by seven plies disclosed at (col. 14, ln. 23). 
	Claims 3 and 4 are considered shown at [0107] disclosing a PPS material.
	Claim 8 is considered shown at 406 and discussed at [0101] and claim 9 is discussed at [0107] making the ribbon support member out of the same sandwich composite structure. The use of PEI 
	Claim 9 is considered shown at [0114].
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greaney et al 10,576,335.
As to claim 1, Greaney shows a golf club with a lightweight crown of composite construction having crown and sole sub-shells 26 and 28 with elements 30n considered to be a ribbon support member that further comprises; an outer layer and bottom coating layer of one material 2720  with a central layer 2700 (col. 23, ln. 47), wherein said outer layer and inner layer are different from said central layer, such as metallic and fiberglass respectively. A central layer of about 5 layers are considered shown in fig. 24.  Such 5 layers is considered to be about 7 as called for in claim 2.  Exemplary semi-crystalline resin materials is disclosed as at RADEL (211) as called for by claim 3
The a polyphenylene sulfide (PPS) material as called for in claim 4 is considered shown at (72). Thereat is also considered disclosed Fiber Areal Weight (FAW) of about 50-650 grams/m2 as called for in claim 5 and the 42% resin content of claim 6 on into paragraphs (73) and (74).
As to claims 7-9, Greaney shows that the crown and sole containing the ribbons can be constructed from a composite laminate at col. 9, ln. 16 and col. 10, ln. 21.  


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, 2020/0023247.
As to claim 5 and 6, ‘247 does not discuss the use of fiber in combination with said PPS resin let alone its Fiber Areal Weight (FAW) of about 80 grams/m2 or the amount of resin.  However, the addition of either chopped fiber or the use of prepreg fiber layers in the making of composite materials is considered well-known in order to make such stronger.  To have added fiber to ‘247 in the claimed amount would have been obvious in order to strengthen the central layer.  Similarly as to claim 6 the typical optimum fiber to resin ration is know to be between 40-60%.  To have used a typical percentage would have been obvious in order to achieve the desired strength. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
	As to claim 10-13, ‘247 discusses the use of PEI at [005] but does not appear to disclose an outer layer below .1mm.  However, such changes in size and dimension has been found obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  To have made the outer layer of ‘247 thinner to .06m would have been obvious in order to make the crown lighter were a stronger crown was not required. 
 	Claims 14-16 are treated above with respect to their corresponding claims dependent on claim 1. 
	As to claims 17-19, ‘247 does not discuss any magnitude or measurement of sound produced.  However, he does acknowledge what is known in the art that such is a subjective design standard in clubs to, “target different sounds or frequencies”.  [0104] As such, to have produced a sound to with a Tcritical of between .01 and .02 seconds would have been obvious in order to select the desired sound produced by the club when a ball is struck.  
	
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaney.
While Greaney discusses the importance of beneficial properties such as sound in a golf club (60)(174) and that such can be modified using polymers such as PEI in the crown insert (196),  he does not quantify it in any way. As such, to have selected a measure of less than .08 would have been obvious in order to select a pleasing sound as determined by the designer. 
Claim(s) 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaney in view of Geng et al. 2019/0100623.
As to claim 10-13, Greaney shows coating the central layer with a color/metallic coating (col. 20, ln. 6) and clear dye (ln. 19) in the alternative.  At (196) he shows that PEI in the construction of the crown can be used to adjust to sound properties in the club as desired. Alternatively, Geng teaches other coatings for composite articles includes polyetherimides in order to increase toughness or stiffness [0059]. To have selected another known surface coating known in composite material such as polyetherimide in place of those shown by Greaney would have been obvious in order to make the composite article tougher or stiffer. Claims 11 and 12 are considered obvious where thicknesses as small as .03mm are taught by Geng. The treatment of claims 14-20 are considered shown by Greaney as set forth above in their application to to the corresponding claim set of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711